By the Court,,
This case is submitted to this court upon a demurrer to the petition of plaintiff.
The action involves the constitutionality of the provisions of Section 5211, General Code, providing that contributing members to the Ohio National Guard shall be exempt from service as jurors.
We have carefully considered the authorities cited in the very exhaustive briefs which have been filed by counsel.
We shall not undertake to discuss in detail the authorities so cited, but will merely announce the conclusion at which we have arrived after a consideration of such authorities. • We shall adopt this course for the reason that this case can, and doubt*302less will, be taken to the supreme court, where it can be authoritatively reported.
A former act embodying some of the features of the act under consideration was before our supreme court in the case of Hamann, Sheriff, v. Heekin, 88 Ohio St., 207, wherein such former act was held unconstitutional.
We have carefully examined the present act in connection with the case above referred to and are of opinion that the present act does not come within any of the objections made by the supreme court to the former act, nor do we think it conflicts with any provision or limitation of the constitution.
We appreciate the suggestion of counsel for defendant as to the wisdom of the exemptions from jury duty provided in this act, but that is a question for consideration by the legislature rather than by ' the courts.

Demurrer overruled.

Kunkle, Allread and Ferneding, JJ., concur